Atkinson and Beck, JJ.,
dissenting. Error was' assigned upon a judgment at an interlocutory hearing, granting temporary alimony and attorney’s fees to the wife in a case where there was pending an action by the wife for divorce solely on the ground of cruel treatment. The evidence failed to prove the ground of divorce. The testimony of the plaintiff and that of other witnesses introduced by her showed all that she relied on as a basis for the charge of cruel treatment, and it affirmatively appeared that the conduct of her husband was not sufficient to constitute cruel treatment within the meaning of the law. Miller v. Miller 139 Ga. 282 (77 S. E. 21); Cureton v. Cureton, 132 Ga. 745 (65 S. E. 65). The evidence being of the character just mentioned, it was an abuse of discretion to allow the plaintiff alimony and attorney’s fees. Williams v. Williams, 114 Ga. 772 (40 S. E. 782). See also Stoner v. Stoner, 134 Ga. 368 (4), 369 (67 S. E. 1030).